DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species D in the reply filed on 07 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 October 2021.
Claim Objections
Claims 29, 31, 32, 35 and 36 are objected to because of the following informalities:  
- Claim 29, line 3, “moulding” should read --molding---
- Claim 31, line 3, “the inner surface” should read --an inner surface--
- Claim 31, each instance of “horisontal” should read --horizontal--
- Claim 32, line 3, “the inner surface” should read --an inner surface--
- Claim 32, each instance of “horisontal” should read --horizontal--
- Claim 32, line 18, “stabilsing” should read --stabilizing--
- Claim 35, line 3, “horisontal” should read --horizontal--
- Claim 36, line 3, “horisontal” should read --horizontal--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 17, “the non-parallel edges” in line 6 lacks proper antecedent basis.  Appropriate correction is required. 
In regards to claim 31, “the vertical outer frame plates” in line 3 and “the adjacent vertical side plates” in lines 10-11 lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 32, “the vertical outer frame plates” in line 3, “the adjacent vertical side plates” in lines 10-11, and “the apertures” in line 13 lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 33, is it unclear how the dowels and wedges are intended to be related to the two wedges recited in claim 32.  It appears Applicant is redefining the assembly of the unit, which renders the claim indefinite.  Appropriate explanation or correction is required.
Claims 18-22, 28-30 and 33-36 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 17, 19-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty (US Pat. No. 8,651,296 B2) in view of Krautwurst (US Pat. No. 4,408,812).
In regards to claim 17, Beaty teaches a T-shaped wedge (17) for assembling a furniture unit, comprising: a rectangular plate (i.e.; the bottom portion), wherein the edges of the plate define a length direction and a width direction, and a beam (i.e.; the top portion), placed at the first width edge, thereby forming the T-shape, wherein the wedge is configured for frictionally engaging two planes within the furniture unit (e.g.; the top of 15 and the sides of 18 in Fig. 30).
Beaty does not teach a trapezoid plate, superimposed on the rectangular plate such that a first parallel edge of the trapezoid plate is adjacent to a first width edge of the rectangular plate, and wherein the non-parallel edges are symmetrically tapered along the length direction and in the direction away from the first width edge.
Krautwurst teaches a wedge for assembling a furniture unit having a trapezoid plate (24) superimposed on to another plate (26) such that a first parallel edge of the trapezoid plate is adjacent to a first width edge of the other plate, and wherein the non-parallel edges are symmetrically tapered along the length direction and in the direction away from the first width edge.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Beaty and Krautwurst such that Beaty’s wedge includes a trapezoid plate superimposed on the rectangular plate such that a first parallel edge of the trapezoid plate is adjacent to a first width edge of the rectangular plate, and wherein the non-parallel edges are symmetrically tapered along the length direction and in the direction away from the first width edge.  The motivation would have been for the purpose of having a two dimensional wedging effect as taught by Krautwurst (Col 2, Lines 15-21).

In regards to claim 20, in modifying Beaty, Krautwurst teaches the edges in the length direction of the trapezoid plate (Krautwurst: 24) form an angle to the plane of the plates (e.g.; see Fig. 4 of Krautwurst).
In regards to claim 21, in modifying Beaty, Krautwurst teaches the tapered edges of the trapezoid plate (Krautwurst: 24) form a first angle to the plane of the plates (e.g.; see Fig. 4 of Krautwurst).
In regards to claim 22, in modifying Beaty, Krautwurst is silent to the particular degree of the angle.  However, Krautwurst generally illustrates an angle between 10 and 90 degrees in figure 4, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose an angle between 10 and 90 degrees for the purpose of ensuring Krautwurst’s two dimensional wedging effect is attained.
In regards to claim 29, in modifying Beaty, Krautwurst teaches a wooden wedge (Col 4, Lines 8-10).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, the recitation, “wherein the wedge is made by moulding”, is a product-by-process claim that is not patentably distinguishable from the product of either of Beaty or Krautwurst because the product serves the same function of producing a wedging effect.
Allowable Subject Matter
Claims 18, 28 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 31-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art teaching similar shelving units, and shelving units that include wedges for assembling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631